PETEES, J.
This is a motion to tax the county of Winston, the usee in this ease, with the costs of this appeal in this court and in the court below.
The county is a body corporate, with power to sue or be sued in any court of record in this State. — Eevised Code, § 897. It may own property and take and accept grants and conveyances for its use and ■ benefit. — Eevised Code, § 898, 899. It may also sell its property. — Eevised Code, § 899. The county may also be the usee in a suit. — Eevised Code, § 4254.
The law giving costs is in the following words : “ The successful party in all civil actions is entitled to full costs for which judgment must be rendered, unless in cases otherwise directed by law ; and this provision is applicable in all cases in which the State is a party in civil actions as in cases of individual suitors.” — Eevised Code, § 2779. And “ when judgment is rendered against the plaintiff in any suit brought in the name of a nominal plaintiff for the use of another, judgment for costs must be rendered against the beneficiary or his personal representatives.”— Eevised Code, § 2787.
The suit upon a forfeited undertaking of bail is a civil, action. —Hatch v. The State, 40 Ala. 718; The State v. Harrison, 4 Ala. 673; Governor, use, &c., v. Knight, 8 Ala. 297. *256In such an action the county is the usee. It follows, from what is said above, that the county is liable to be taxed with the costs in this case, as it was the unsuccessful party. There is no law that exempts the county in such a ease. Therefore, let judgment for the costs of this appeal in this court and the court below, be entered against the county of Winston, the beneficiary in this suit.